DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	With respect to claim 6, the transitional phrasing of the claim leads to uncertainty regarding the specific scope of the claimed method in regards to positively recited steps vs. potential programming or capabilities of the device being employed.  The claim does not clearly state that the claimed method “comprises” any particular steps.  Instead, it recites “wherein the biological component collection device comprises…” various structural aspects, “and an internal pressure calculation step…” which itself includes a “zero reset process.”  The required process steps constituting the internal pressure acquisition method should more clearly be stated as positive steps required by the method, to differentiate from capabilities of the structure which may or may not be positively executed in the claimed process.
	Claim 7 incorporates the indefiniteness of claim 6 and is rejected for the same reason.  However, the additional steps recited in claim 7 are more clearly recited as positive process steps required by the method and so do not add any further indefiniteness.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: load detecting unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification [0046] describes a “load cell” as an example of the load detecting unit (or equivalents thereof).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 8-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/650,692 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular e.g. claims 5 or 10) include a similar separation device and components, and includes an appropriate means for performing calculations using data from a pressed soft portion via a load detecting unit.  The presence of reversible pumps are at minimum implicit over e.g. the system of claim 10, but regardless would have been obvious in view of the prior art (see e.g. rejections below).
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	Claims 1-5 and 8-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Patent No. 10,881,765.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular e.g. claims 1 and 21) include a similar separation device and components, and inherently requires appropriate means for performing calculations using data 
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.
Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,960,128 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular claim 1) include a similar separation device and components, and explicitly requires suitable means to perform calculations based on a load detecting unit, including for the purposes of updating calibrations and the like.  The presence of reversible pumps are at minimum implicit over e.g. the system of claim 1, but regardless would have been obvious in view of the prior art (see e.g. rejections below).
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.
Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,758,665 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular claim 1) include a similar separation device and components, and explicitly requires suitable means to perform calculations based on a load detecting unit, including for the purposes of updating calibrations and the like.  They further explicitly require the presence of a collection and returning pump.
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.
Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,758,664 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular claim 1) include a similar separation device and components, and explicitly requires suitable means to perform calculations based on a load detecting unit, including for the purposes of updating calibrations and the like.  The presence of reversible pumps are at minimum implicit over e.g. the system of claim 1, but regardless would have been obvious in view of the prior art (see e.g. rejections below).
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.
Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,773,013.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular claim 1) require the use of a similar separation device and components, and explicitly requires suitable means to perform calculations based on a load detecting unit, including for the purposes of updating calibrations and the like.  They further explicitly require the presence of a collection and returning pump.
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.
Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,780,212 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (see in particular claim 1) require the use of a similar separation device and components, and explicitly requires suitable means to perform calculations based on a load 
As discussed below, the instant claimed “zero reset process” is interpreted as intended use for system claims, and as such is not accorded patentable weight at this time for those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wrigg et al (EP 0 214 803) in view of Chevallet et al (US PGPub 2002/0107468 A1).

In the instant application, various system claims include language that elements perform certain process steps, e.g. a computation unit performing a zero reset process.  Given the broadest reasonable interpretation, these represent the intended use of the claimed device.  Examiner notes that this interpretation may be overcome by reciting that such a unit is “configured” or “programmed” to carry out such steps (so long as the unit reasonably represents a programmable computer or similar structure).  However, the claims as currently written do not require such configuration or programming, and so the broadest reasonable interpretation cannot assume such limitations.
	With respect to claim 1, Wrigg teaches a biologocial component collection system with a separation device e.g. for separating blood components [Abs], including a load detecting unit in the form of a pressure sensor (19) actuated at a soft portion (a pressure pouch 14) [pg. 19, lines 18-25], a collection device including a pathway which is installed on the fractionation apparatus (separation device) [pg. 19 lines 4-17] as well as collection and return pumps i.e. peristaltic pumps for the various paths in the system [pg. 17 line 24-pg. 18 line 1].  The system implicitly or obviously includes a control unit which performs calculations based on the detection value of the load detecting unit (pressure sensor 19) [pg. 21 lines 7-16] e.g. to control pump rates.  As discussed above, whether this is used in a zero reset process is interpreted as intended use given the current claim language.
	Wrigg is silent to an arrangement in which the load detecting unit is used to press the soft portion of the device.  However, Chevallet teaches devices for measure pressure e.g. in blood handling systems [Abs] and teaches a design which allows for a greater flexibility in measuring pressures, including “negative” pressures i.e. pressures which might fall below a reference point [0016] by 
	It would have been obvious to one of ordinary skill in the art to modify Wrigg’s taught system to include a load detector i.e. pressure sensor which is pressed against the soft portion of the device because, as in Chevallet, the use of a pretensioning i.e. rest-state pressing allows for better detection of low pressures.
	With respect to claim 2, as above the process steps are considered the intended use of the claimed device as they do not currently require “programmed” or “configured” conditions.  Further, the taught system would be capable of such actions i.e. returning blood to the donor, as the system is designed to return back to a donor reservoir [pg. 23 lines 20-25].
	With respect to claims 3-5 and 8-11, as above the process steps are considered the intended use of the claimed device as they do not currently require “programmed” or “configured” conditions.  Further, the taught system would be capable of such actions i.e. stopping flow at least at times during the operation.

Allowable Subject Matter
Claims 6 and 7 are rejected under 112(b) as discussed above, but as best understood are free from the prior art.
The closest prior art is represented by Wrigg and Chevallet, as discussed above, which teach various relevant aspects including separation devices, pressure sensing, pressing parts, etc.  They do not teach or fairly suggest the concept of “zero reset process” as required by claim 6, in which the zero value of the system is reset at particular points in the process based on a predetermined timing.  While Chevallet does recognize the concept of creep in the materials leading to improper readings [0105] but 
The closest prior art regarding zero reset is represented by Leo et al (US PGPub 2017/0007323 A1) directed to the field of catheter-based ablation systems [Abs].  The control system may be connected to force-sensing elements in the system and is capable of performing tare/zero reset functions to zero out the force sensor [0086].  While the concept of taring is broadly well known across the arts, there is no teaching suggestion in Leo or in the prior art as a whole to lead one of ordinary skill in the art to apply such concepts to specific pressure systems such as those taught by Wrigg, and the instant invention would not have been obvious to one of ordinary skill in the art.
Examiner notes that similar reasoning would apply to system claims 1-5 and 8-11 if they were amended to require that the relevant control units are “configured” or “programmed” to carry out the zero reset steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777